Title: Memorandum from Eli Alexander, 10 January 1795
From: Alexander, Eli
To: Jefferson, Thomas



January 10th 1795

Stock at Shadwell
6 work Horses 4 broodmares
2 colts 4 years old
1 colt 3 year old
1 2 year old do.
7 oxen
10 cows
1 bull 5 years old
2 male four years old
1 three years old do.
3 two years old do.
3 one year old do.
4 female three years old
2 two years old do.
2 one year old do.
4 calves and Tom shaklefoot’s bull calf
Hogs
1 boar
7 sows
20 hogs for baken next year
35 young pigs
12 sheep
10 goats
some out laying hogs I have not a proper a count of

